DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 2/8/2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Pat. Pub. 2010/0054061) in view of Ryu et al (US Pat. Pub. 2017/0352434; hereinafter referred to as Ryu).
As per claim 1:	Park teaches a memory device, comprising: 
a plurality of sense amplifier circuits (Fig. 6, 20-23) configured to sense a data bit (Fig. 6, D0-D3) in response to a parallel test signal (PBT) from a plurality of banks (Fig. 1, 200); 
a plurality of comparators (Fig. 6, 50-53) configured to compare the data bit from each of the plurality of sense amplifier circuits (Fig. 6, FDO0-FDO3) with a test bit (Fig. 6, WD10-WD13); and 
a logic circuit configured to receive output signals of the plurality of comparators and to output a test result (Fig. 6, 41), 
wherein each of the plurality of comparators receives the test bit (Fig. 6, WD10-WD13), and a test pass signal (Fig. 6, MRS0-MRS3), compares the data bit and the test bit in response to the test pass signal (paragraph 64), and passes a corresponding bank regardless of a test operation in response to the test pass signal (paragraph 66).
Not explicitly disclosed is each of the plurality of comparators receives an evolved parallel bit test signal (ePBT), and at least one logic state test setting signal.  However, Ryu in an analogous art teaches a comparator (Fig. 5A, 121a) receiving an internal parallel bit test signal (Fig. 5A, INS_io) and a logic state test setting signal (Fig. 5A, INS_tm).

As per claim 2:	Park further teaches the memory device as claimed in claim 1, wherein each of the plurality of comparators performs a DON'T CARE processing of specific data (paragraph 66) in response to the at least one logic state test setting signal (the test method of Park would be done in response to the logic state test setting signal INS_tm of RYU being low).
As per claim 3:	Park further teaches the memory device as claimed in claim 1, wherein each of the plurality of comparators receives a test pass signal for a bank to be passed from a mode register set (Fig. 6, MRS), regardless of a parallel bit test operation (paragraph 66).
As per claim 5:	Park further teaches the memory device as claimed in claim 3, wherein when comparing the test bit and the data bit, if the test pass signal is a logic `high,` a parallel 
As per claim 6:	Park further teaches the memory device as claimed in claim 3, wherein the test pass signal is independently applied to each of the plurality of banks (Fig. 6, MRS0-MRS3).
As per claim 7:	Park further teaches the memory device as claimed in claim 1, wherein the logic circuit includes an OR gating circuit that outputs a result of a parallel bit test operation by performing an OR operation on the output signals of the plurality of comparators (Fig. 6, 41).

Allowable Subject Matter
Claims 9-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fail to teach or suggest the test pass signal is controlled for each bank together with at least one test ignore signal; in addition to each and every limitation of intervening claim 3 and parent claim 1.  The prior art of record also fail to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The prior art are directed to performing parallel bit testing in memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111